Citation Nr: 1644385	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  10-14 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	American Ex-Prisoners of War, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1977 to May 1983.

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2009, April 2016 and May 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in March 2015.

In May 2015, the Board reopened the Veteran's back claim and remanded it for further development, including a new VA examination to determine the etiology of the back disability.  The RO subsequently obtained November 2015 and July 2016 VA examinations.

Thereafter, in July 2016, the Board requested a Veteran Health Administration (VHA) opinion as to the low back issue under 38 C.F.R. § 20.901(a).  The VHA opinion was obtained in August 2016.  As the decision below addressing the low back claim is fully favorable to the Veteran, it is not necessary to provide an opportunity for the Veteran and his representative to respond to the VHA opinion and the Board will decide the matter accordingly.

Additional evidence has been received since the November 2015 supplemental statement of the case (SSOC).  Given the decision below resulting in a complete grant for the issues decided herein, the Veteran is not prejudiced by the Board's decision without a waiver or issuance of another SSOC.  See 38 C.F.R. § 20.1304(c).

In September 2016, the Veteran's representative sent in a statement and VA form indicating that a claim for increase for sleep apnea was being filed.  However, service connection for sleep apnea was denied in a May 2016 rating decision.  Should the Veteran wish to appeal that decision, he should submit a notice of disagreement (NOD) on a standard VA form within one year of notice of the decision.

The issue of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The Veteran's low back disability is related to his active service.


CONCLUSION OF LAW

The criteria for service connection for degenerative changes of the lumbar spine with radiculopathy of the lower extremities have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Analysis

The Veteran has long reported back pain related to spinal anesthesia during an in-service hemorrhoidectomy and to back pain from heavy lifting associated with his military occupation specialty (MOS), as a turbo jet engine technician.  During the March 2015 Board hearing, the Veteran reported that his MOS required lifting heavy boxes and engine equipment for TF34 plane engines.  He also reported during the hearing that after the spinal anesthesia he underwent in service, he returned to work and experienced severe back pain.

The service treatment records show the Veteran underwent a hemorrhoidectomy in February 1982.  Further, in the May 1983 separation examination, the examiner noted a history of low back pain and requested x-rays.

After service, during a January 1984 VA examination, the examiner reported no tenderness over the lumbar spine where the Veteran claimed occasional pain from the spinal anesthesia during the procedure.  The examiner concluded there was no pathology of the back found for the spinal puncture for anesthesia.  A November 1989 CT scan showed minimal narrowing of the right L5-S1 neural foramina without evidence of nerve root impingement and no evidence of disc herniation.

As noted above, the Veteran's reopened claim was remanded by the Board in May 2015 for a new VA examination.  The Veteran was afforded a November 2015 examination in which the examiner diagnosed the Veteran with degenerative changes of the lumbar spine.  The examiner found reduced range of motion and no symptoms of radiculopathy or neurologic abnormalities.  She concluded the Veteran's back condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  She noted the service treatment records contained no evidence of injury or treatment and the January 1984 examination indicated normal results.  She noted the 1989 CT scan indicated minimal narrowing.  She further noted the November 2015 x-rays showed degenerative changes of the lumbar spine which were more likely than not due to advancing age, and not related to the claimed spinal anesthesia and heavy lifting associated with the Veteran's MOS in service.

The Board finds the November 2015 VA examiner's opinion is not wholly adequate as it is based, in part, on the apparently inaccurate premise that the Veteran did not undergo back treatment between January 1984 and November 1989.

The Board notes that a January 2016 VA physician stated that the Veteran has had chronic back pain for many years reportedly sustained during service while working and lifting heavy aviation equipment in the aviation department in the U.S. Navy.  He further noted the Veteran now suffers from the effects of spinal stenosis with radiculopathy traveling into both lower extremities causing him chronic pain, numbness and weakness in both legs.

The Board determined that due to the conflict in the medical evidence, an additional opinion was warranted.  In July 2016, the Board referred the claim to a VHA expert opinion from an orthopedic spine surgeon prior to adjudicating the claim.

Thereafter, an August 2016 VHA opinion was received.  The physician noted the Veteran's history of chronic lower back pain since service and his in-service lifting of heavy aviation equipment and spinal anesthesia which was administered for the hemorrhoidectomy procedure in February 1982.  He indicated the Veteran's chronic lower back pain, and the degenerative spine changes noted on recent MRI's are not related to the spinal anesthesia administered in 1982.  He reported the chronic low back pain and degenerative spine changes are likely due, in part, to advancing age.  However, he concluded more likely than not, the degenerative spine disease process was initiated and accelerated by the repetitive heavy lifting of the aviation equipment, while the Veteran was in service.

The Board finds the most probative evidence of record is the August 2016 VHA expert's opinion.  It is based on a well-reasoned analysis and consistent with the facts of the case, including the Veteran's low back treatment and symptoms since service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  The physician opined that the Veteran's current disability is related to service, to establish the nexus element for service connection.

Based on this evidence, the Veteran's present disability is not likely due to the in-service spinal anesthesia.  However, the August 2016 physician, while concluding that the degenerative changes are in part due to advancing age, he found the degenerative process was also initiated and accelerated by the Veteran's repetitive heavy lifting of aviation equipment required by his MOS.  Therefore, when considering the well-reasoned and probative August 2016 opinion of the VHA expert, and when resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's low back disability is related to service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In addition to degenerative changes of the lumbar spine, the recent medical evidence supports that ongoing lower extremity symptoms are part of the Veteran's back disability and are neurological manifestations of such.  Accordingly, service connection is warranted for degenerative changes of the lumbar spine with radiculopathy of the lower extremities.


ORDER

Service connection for degenerative changes of the lumbar spine with radiculopathy of the lower extremities is granted.



REMAND

The Board finds the Veteran's claim of service connection for PTSD is to be remanded.

The Veteran filed a claim of service connection for PTSD on January 2016, which was denied by the RO in an April 2016 rating decision.  Thereafter, a May 2016 correspondence from the Veteran's representative indicated new evidence was being submitted related to his PTSD claim, which included a statement from the Veteran's brother in support of his PTSD claim.  Subsequently in June 2016, the Veteran's representative submitted a timely NOD on the proper standard form.  The RO has not issued a statement of the case (SOC) on this issue.

Where a NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue for issuance of a SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this issue is REMANDED for the following action:

Issue a SOC that addresses the issue of entitlement to service connection for PTSD in accordance with 38 C.F.R. § 19.29.  This is required unless the matter is resolved by granting the full benefit sought, or by the Veteran's withdrawal of the NOD.  The Veteran should be informed of the period of time within which he must file a substantive appeal to perfect the appeal to the Board concerning this issue.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


